Broyles, P. J.
The .defendant was charged with having, con- . *127trolling, and possessing alcoholic liquors. The undisputed evidence showed that a large quantity (about three, hundred pints)’ of whiskey was found in a locked closet in the defendant’s private home. The sole defense was that this whisky was in the closet of a room which his wife had rented to a “Mr. and Mrs. Hattaway of Atlanta,” and that he (the defendant) knew nothing of its presence in his home,-and that it must have been put and kept there by Hattaway. The judge in his charge gave the defendant the full benefit of this defense, by fully instructing the jury upon the law as to the burden of proof, the presumption of innocence, reasonable doubt, and the defendant’s statement, and by concretely charging them, in substance, that if they found from the evidence and all the facts and circumstances in the case that Hattaway had the possession of the whisky found in the defendant’s home, and had put it there and kept it there without the knowledge, consent, or acquiescence of the defendant, the defendant should be acquitted. It follows from these facts, and the ruling stated in the first headnote, that the court did not err, in the absence of a timely written request, in failing to give in charge to the jury section 1010 of the Penal Code, as to circumstantial evidence. .
The conviction of the defendant was amply authorized by the evidence; no reversible error of law appears; and the court did not err in refusing the grant of a new trial.

Judgment affirmed.


Bloodworth, J., concurs. Stephens, J., not presiding.'